 



Exhibit 10.25
AMERIGAS PROPANE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As amended July 30, 2007

 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
           
Article I
  Statement of Purpose     2  
 
           
Article II
  Definitions     2  
 
           
Article III
  Participation and Vesting     4  
 
           
Article IV
  Benefits     4  
 
           
Article V
  Form and Timing of Benefit Distribution     6  
 
           
Article VI
  Funding of Benefits     6  
 
           
Article VII
  The Committee     6  
 
           
Article VIII
  Amendment and Termination     8  
 
           
Article IX
  Claims Procedures     9  
 
           
Article X
  Miscellaneous Provisions     10  

 i 

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
STATEMENT OF PURPOSE
The purpose of the AmeriGas Propane, Inc. Supplemental Executive Retirement Plan
(the “AGP SERP”) is to provide a fair and competitive level of retirement
benefits to certain management and other highly compensated employees and
thereby to attract and retain the highest quality executives to AmeriGas
Propane, Inc. To address these purposes, certain employees of AmeriGas Propane,
Inc. (those designated as “Participants”) will be provided with supplemental
retirement benefits. This amendment and restatement of the AGP SERP was adopted
at the AmeriGas Propane, Inc. Board of Directors meeting on July 30, 2007 and
shall be effective as of October 1, 2007.
ARTICLE II
DEFINITIONS
Sec. 2.01 “Administrative Committee” shall mean the administrative committee
designated pursuant to Article VII to administer the AGP SERP in accordance with
its terms.
Sec. 2.02 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as amended.
Sec. 2.03 “AGP” shall mean AmeriGas Propane, Inc.
Sec. 2.04 “AGP 401(k) Plan” shall mean the AmeriGas Propane, Inc. 401(k) Savings
Plan.
Sec. 2.05 “AGP SERP” shall mean the AmeriGas Propane, Inc. Supplemental
Executive Retirement Plan as set forth herein and as the same may be hereafter
amended.
Sec. 2.06 “Board” shall mean the Board of Directors of AGP.
Sec. 2.07 “Code” shall mean the Internal Revenue Code of 1986, as amended.
Sec. 2.08 “Compensation/Pension Committee” shall mean the Compensation/Pension
Committee of the Board or such other committee designated by the Board of AGP to
perform certain functions with respect to the AGP SERP.
Sec. 2.09 “Compensation” shall mean a Participant’s actual base salary earned
from AGP and its Subsidiaries, plus the amount of annual bonus payable under the
applicable bonus or severance plan, in each Plan Year. Compensation shall
include any such salary and bonus that that would be payable to the Employee
except for an election by the Employee to have such compensation deferred under
any qualified savings plan, non-qualified deferred compensation plan, or section
125 plan, of AGP or a Subsidiary. Compensation shall be prorated for any Plan
Year during which the Employee ceases to be a Participant and remains an
employee of AGP or a Subsidiary or Affiliate.

 

 



--------------------------------------------------------------------------------



 



Sec. 2.10 “Effective Date” of the AGP SERP shall mean October 1, 1996. The
effective date of the amended AGP SERP is October 1, 2007.
Sec. 2.11 “Employee” shall mean any person in the employ of AGP or any AGP
Subsidiary other than a person (i) whose terms and conditions of employment are
determined through collective bargaining with a third party or (ii) who is
characterized as an independent contractor by AGP, no matter how characterized
by a court or government agency. No retroactive characterization of an
individual’s status for any other purpose shall make an individual an “Employee”
for purposes hereof unless specifically determined otherwise by AGP for the
purposes of this AGP SERP.
Sec. 2.12 “Employment Commencement Date” shall mean the first day on which a
Participant became an employee of AGP, any Subsidiary or Affiliate of AGP, or
any entity whose business or assets have been acquired by AGP, its Subsidiary or
Affiliate or by any predecessor of such entities. If any interruption of
employment occurred after the date described in the preceding sentence, the
“Reemployment Commencement Date” shall be the first day on which the Participant
became an employee as described in the preceding sentence after the most recent
such interruption of the employment relationship between the Participant and AGP
or any of its Subsidiaries or Affiliates, unless the Administrative Committee
determines otherwise.
Sec. 2.13 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
Sec. 2.14 “Key Employee” shall mean an employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under section 409A of the Code, as determined by the Compensation and Management
Development Committee of the Board of Directors of UGI Corporation or its
delegate. The determination of Key Employees, including the number and identity
of persons considered specified employees and the identification date, shall be
made by such Committee or its delegate in accordance with the provisions of
sections 416(i) and 409A of the Code and the regulations issued thereunder.
Sec. 2.15 “Matching Contribution” shall have the meaning given that term under
the AGP 401(k) Plan.
Sec. 2.16 “Participant” shall mean each Employee who meets the requirements of
Section 3.01 hereof.
Sec. 2.17 “Plan Year” shall mean a fiscal year beginning October 1 and ending
September 30.
Sec. 2.18 “Postponement Period” shall mean, for a Key Employee, the period of
six months after separation from service (or such other period as may be
required by Section 409A of the Code) during which AGP SERP benefits may not be
paid to the Key Employee under section 409A of the Code.
Sec. 2.19 “Subsidiary” shall mean any corporation in which AGP, directly or
indirectly, owns at least a 50% interest or an unincorporated entity of which
AGP, directly or indirectly, owns at least 50% of the profits or capital
interests.

 

3



--------------------------------------------------------------------------------



 



Sec. 2.20 “Termination for Cause” shall mean termination of employment by reason
of misappropriation of funds, habitual insobriety, substance abuse, conviction
of a crime involving moral turpitude, or gross negligence in the performance of
duties, which gross negligence has had a material gross adverse effect on the
business, operations, assets, properties or financial condition of AGP, AmeriGas
Partners, L.P., AmeriGas Propane, L.P., or their Subsidiaries and Affiliates,
taken as a whole.
ARTICLE III
PARTICIPATION AND VESTING
Sec. 3.01 Participation. Each Employee of AGP or an AGP Subsidiary who is
employed on a salaried basis at grade level 36 or higher, or such other level as
the Compensation/Pension Committee may designate, shall be a Participant for the
applicable Plan Year.
Sec. 3.02 Vesting. Benefits under this AGP SERP shall vest on the fifth
anniversary of a Participant’s Employment Commencement Date, if the Participant
continues to be employed by AGP and its Affiliates through the vesting date,
unless the Compensation/Pension Committee determines that a Participant’s
benefits should vest, in whole or in part, sooner. A Participant’s benefit under
this AGP SERP shall also vest if the Participant’s employment with AGP and its
Subsidiaries and Affiliates terminates on account of death or Total Disability,
as determined under the AGP 401(k) Plan.
ARTICLE IV
BENEFITS
Sec. 4.01 Benefit Credits.
(a) AGP shall establish a bookkeeping account for each Participant. At the end
of each Plan Year, AGP shall credit to the Participant’s account an amount equal
to 5% of the Participant’s maximum recognizable Compensation under section
401(a)(17) of the Code for the calendar year in which the Plan Year begins, and
10% of the Participant’s Compensation, if any, in excess of such maximum
recognizable Compensation under section 401(a)(17) of the Code.
(b) In addition, effective for amounts forfeited in 2005 and subsequent years,
in the event that any portion of the Matching Contribution allocated to a
Participant under the AGP 401(k) Plan with respect to the prior plan year is
forfeited to satisfy the nondiscrimination requirements of section 401(k) or
401(m) of the Code, AGP shall credit to the Participant’s account under the AGP
SERP, in the Plan Year in which the forfeiture occurs, an amount that is equal
to the forfeited Matching Contributions, adjusted for earnings and losses as
provided under the AGP 401(k) Plan to the date forfeited. The allocation with
respect to forfeited Matching Contributions shall not exceed the Matching
Contributions that would have been provided under the AGP 401(k) Plan in the
absence of any plan-based restrictions that reflect limits on qualified plan
contributions under the Code, in accordance with section 409A of the Code.

 

4



--------------------------------------------------------------------------------



 



Sec. 4.02 Timing of Credits. Amounts shall be credited to a Participant’s
account annually within 90 days after the end of the Plan Year.
Sec. 4.03 Earnings.
(a) For Plan Years ending before October 1, 2007, amounts credited to a
Participant’s account shall accrue interest from the end of the Plan Year as of
which they are so credited until the date on which they are paid to the
Participant. Such interest shall be credited annually on the opening balance of
a Participant’s account as of each September 30. The rate of interest shall be
equal to the total year-to-date rate of return on the trust portfolio for the
Retirement Income Plan for Employees of UGI Utilities, Inc. (the “RIP”), except
that the rate of interest in any fiscal year may not exceed the rate of return
assumed in determining the annual cost of the RIP for that year plus one percent
or be less than zero. The Administrative Committee shall make appropriate
adjustments to interest credited with respect to any amounts that are credited
to the AGP SERP during the Plan Year pursuant to Section 4.01 and with respect
to Participants who receive a distribution from the Plan during the Plan Year.
(b) For Plan Years beginning on or after October 1, 2007,
(i) For purposes of measuring the investment returns of a Participant’s account,
the Participant may select the investment funds in which all or part of his
account shall be deemed to be invested, from the investment funds designated by
the Administrative Committee.
(ii) A Participant shall make an investment designation by such method as the
Administrative Committee determines. An investment designation shall remain
effective until another valid designation has been made by the Participant. The
Participant may amend his investment designation at such time or times as
permitted by the Administrative Committee in its sole discretion, and in
accordance with such procedures as may be established by the Administrative
Committee.
(iii) In the absence of any Participant election designating the deemed
investment of his account, a Participant shall be deemed to have elected that
his account be invested in the manner selected by the Administrative Committee
for such circumstance.
(iv) Each Participant’s account shall be adjusted periodically to take into
account the gains, losses and income returns of the investment funds selected by
the Participant.
Sec. 4.04 Divestiture. Each Participant shall be divested of, and shall
immediately forfeit, any benefit to which the Participant is otherwise entitled
under the AGP SERP if the Participant experiences a Termination for Cause.

 

5



--------------------------------------------------------------------------------



 



ARTICLE V
FORM AND TIMING OF BENEFIT DISTRIBUTION
Sec. 5.01 Form of Benefit Distributions. A Participant’s vested account under
the AGP SERP shall be paid in a lump sum to the Participant upon the
Participant’s termination of employment with AGP and its Subsidiaries and
Affiliates for any reason other than Termination for Cause, as described below.
In the event of death, the Participant’s vested account shall be paid in a lump
sum to the Participant’s beneficiary designated in writing on a form filed with
the Administrative Committee or its designee or, if there is none, to the
Participant’s estate.
Sec. 5.02 Timing of Benefit Distributions. Except as otherwise required by
Section 5.03 below, benefits payable under the AGP SERP shall be paid within
60 days after a Participant’s termination of employment for a reason other than
Termination for Cause.
Sec. 5.03 Key Employees. If required by section 409A of the Code, no benefits
shall be paid to a Participant who is a Key Employee during the Postponement
Period. If a Participant is a Key Employee and payment of benefits under the AGP
SERP is required to be delayed for the Postponement Period, the accumulated
amounts withheld on account of section 409A of the Code shall be paid in a lump
sum payment within 15 days after the end of the Postponement Period. If the
Participant dies during the Postponement Period prior to the payment of
benefits, the amounts withheld on account of section 409A of the Code shall be
paid to the Participant’s beneficiary (as described in Section 5.01) within
60 days after the Participant’s death.
ARTICLE VI
FUNDING OF BENEFITS
Sec. 6.01 Source of Funds. The Board may, but shall not be required to,
authorize the establishment of a rabbi trust for the benefits described herein.
In any event, AGP’s obligation hereunder shall constitute a general, unsecured
obligation, payable solely out of its general assets, and no Participant shall
have any right to any specific assets of AGP or any such vehicle.
Sec. 6.02 Participant Contributions. There shall be no contributions made by
Participants under the AGP SERP.
ARTICLE VII
THE COMMITTEE
Sec. 7.01 Appointment and Tenure of Administrative Committee Members. The
Administrative Committee shall consist of one or more persons who shall be
appointed by and serve at the pleasure of the Compensation/Pension Committee.
Any Administrative Committee member may resign by delivering his or her written
resignation to the Compensation/Pension Committee. Vacancies arising by the
death, resignation or removal of an Administrative Committee member may be
filled by the Compensation/Pension Committee.

 

6



--------------------------------------------------------------------------------



 



Sec. 7.02 Meetings; Majority Rule. Any and all acts of the Administrative
Committee taken at a meeting shall be by a majority of all members of the
Administrative Committee. The Administrative Committee may act by vote taken in
a meeting (at which a majority of members shall constitute a quorum). The
Administrative Committee may also act by unanimous consent in writing without
the formality of convening a meeting.
Sec. 7.03 Delegation. The Administrative Committee may, by majority decision,
delegate to each or any one of its members, authority to sign any documents on
its behalf, or to perform ministerial acts, but no person to whom such authority
is delegated shall perform any act involving the exercise of any discretion
without first obtaining the concurrence of a majority of the members of the
Administrative Committee, even though such person alone may sign any document
required by third parties. The Administrative Committee shall elect one of its
members to serve as Chairperson. The Chairperson shall preside at all meetings
of the Administrative Committee or shall delegate such responsibility to another
Administrative Committee member. The Administrative Committee shall elect one
person to serve as Secretary to the Administrative Committee. All third parties
may rely on any communication signed by the Secretary, acting as such, as an
official communication from the Administrative Committee.
Sec. 7.04 Authority and Responsibility of the Administrative Committee. The
Administrative Committee shall have only such authority and responsibilities as
are delegated to it by the Compensation/Pension Committee or specifically under
this AGP SERP. The Administrative Committee shall have full power and express
discretionary authority to administer and interpret the AGP SERP, to make
factual determinations and to adopt or amend such rules and regulations for
implementing the AGP SERP and for the conduct of its business as it deems
necessary or advisable, in its sole discretion. The Administrative Committee’s
authorities and responsibilities shall also include:
(a) maintenance and preservation of records relating to Participants, former
Participants, and their beneficiaries;
(b) preparation and distribution to Participants of all information and notices
required under federal law or the provisions of the AGP SERP;
(c) preparation and filing of all governmental reports and other information
required under law to be filed or published;
(d) construction of the provisions of the AGP SERP, to correct defects therein
and to supply omissions thereto;
(e) engagement of assistants and professional advisers;
(f) arrangement for bonding, if required by law; and
(g) promulgation of procedures for determination of claims for benefits.
Sec. 7.05 Compensation of Administrative Committee Members. The members of the
Administrative Committee shall serve without compensation for their services as
such, but all expenses of the Administrative Committee shall be paid or
reimbursed by AGP.

 

7



--------------------------------------------------------------------------------



 



Sec. 7.06 Committee Discretion. Any discretion, actions or interpretations to be
made under the AGP SERP by the Administrative Committee or by the
Compensation/Pension Committee on behalf of AGP shall be made in its sole
discretion, not acting in a fiduciary capacity, need not be uniformly applied to
similarly situated individuals, and shall be final, binding and conclusive upon
the parties. All benefits under the AGP SERP shall be provided conditional upon
the Participant’s acknowledgement, in writing or by acceptance of the benefits,
that all decisions and determinations of the Administrative Committee shall be
final and binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under the AGP SERP.
Sec. 7.07 Indemnification of the Committees. Each member of the Administrative
Committee and each member of the Compensation/Pension Committee shall be
indemnified by AGP against costs, expenses and liabilities (other than amounts
paid in settlement to which AGP does not consent) reasonably incurred by the
member in connection with any action to which the member may be a party by
reason of the member’s service on the applicable Committee, except in relation
to matters as to which the member shall be adjudged in such action to be
personally guilty of gross negligence or willful misconduct in the performance
of the member’s duties. The foregoing right to indemnification shall be in
addition to such other rights as the Administrative Committee member or the
Compensation/Pension Committee member may enjoy as a matter of law or by reason
of insurance coverage of any kind, but shall not extend to costs, expenses
and/or liabilities otherwise covered by insurance or that would be so covered by
any insurance then in force if such insurance contained a waiver of subrogation.
Rights granted hereunder shall be in addition to and not in lieu of any rights
to indemnification to which the Administrative Committee member or the
Compensation/Pension Committee member may be entitled pursuant to the by-laws of
AGP. Service on the Administrative Committee or the Compensation/Pension
Committee shall be deemed in partial fulfillment of the applicable Committee
member’s function as an employee, officer, or director of AGP, if the Committee
member also serves in that capacity.
ARTICLE VIII
AMENDMENT AND TERMINATION
Sec. 8.01 Amendment. The provisions of the AGP SERP may be amended at any time
and from time to time by a resolution of the Board; provided, however, that no
such amendment shall serve to reduce the benefit that has accrued on behalf of a
Participant as of the effective date of the amendment, and, provided further,
however, that the Compensation/Pension Committee may make such amendments as are
necessary to keep the AGP SERP in compliance with applicable law and minor
amendments which do not materially affect the rights of the Participants or
significantly increase the cost to AGP, AmeriGas Partners, L.P. or AmeriGas
Propane, L.P.
Sec. 8.02 AGP SERP Termination. While it is AGP’s intention to continue the AGP
SERP indefinitely in operation, the right is, nevertheless, reserved to
terminate the AGP SERP in whole or in part at any time for any reason without
either the consent of or prior notice to any Participant. No such termination
shall reduce the benefit that has accrued on behalf of a Participant as of the
effective date of the termination, but AGP may immediately distribute all
accrued benefits upon termination of the AGP SERP in accordance with section
409A of the Code.

 

8



--------------------------------------------------------------------------------



 



ARTICLE IX
CLAIMS PROCEDURES
Sec. 9.01 Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the AGP SERP (hereinafter referred to as
“claimant”), or requesting information under the AGP SERP shall present the
request in writing to the Administrative Committee, which shall respond in
writing or electronically. The notice advising of the denial shall be furnished
to the claimant within 90 days of receipt of the benefit claim by the
Administrative Committee, unless special circumstances require an extension of
time to process the claim. If an extension is required, the Administrative
Committee shall provide notice of the extension prior to the termination of the
90 day period. In no event may the extension exceed a total of 180 days from the
date of the original receipt of the claim.
Sec. 9.02 Denial of Claim. If the claim or request is denied, the written or
electronic notice of denial shall state:
(a) The reason(s) for denial;
(b) Reference to the specific AGP SERP provisions on which the denial is based;
(c) A description of any additional material or information required and an
explanation of why it is necessary; and
(d) An explanation of the AGP SERP’s claims review procedures and the time
limits applicable to such procedures, including the right to bring a civil
action under section 502(a) of ERISA.
Sec. 9.03 Final Decision. The decision on review shall normally be made within
60 days after the Administrative Committee’s receipt of claimant’s claim or
request. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be
120 days. The decision shall be in writing or in electronic form and shall:
(a) State the specific reason(s) for the denial;
(b) Reference the relevant AGP SERP provisions;
(c) State that the claimant is entitled to receive, upon request and free of
charge, and have reasonable access to and copies of all documents, records and
other information relevant to the claim for benefits; and
(d) State that the claimant may bring an action under section 502(a) of ERISA.

 

9



--------------------------------------------------------------------------------



 



All decisions on review shall be final and bind all parties concerned.
Sec. 9.04 Review of Claim. Any claimant whose claim or request is denied or who
has not received a response within 60 days may request a review by notice given
in writing or electronic form to the Administrative Committee. Such request must
be made within 60 days after receipt by the claimant of the written or
electronic notice of denial, or in the event the claimant has not received a
response, 60 days after receipt by the Administrative Committee of the
claimant’s claim or request. The claim or request shall be reviewed by the
Administrative Committee which may, but shall not be required to, grant the
claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.
ARTICLE X
MISCELLANEOUS PROVISIONS
Sec. 10.01 Nonalienation of Benefits. None of the payments, benefits or rights
of any Participant under the AGP SERP shall be subject to any claim of any
creditor, and, in particular, to the fullest extent permitted by law, all such
payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. No Participant shall have the right to alienate,
anticipate commute, pledge, encumber or assign any of the benefits or payments
which he or she may expect to receive, contingently or otherwise, under the AGP
SERP, except any right to designate a beneficiary or beneficiaries in connection
with any form of benefit payment providing benefits after the Participant’s
death.
Sec. 10.02 No Contract of Employment. Neither the establishment of the AGP SERP,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Participant or
Employee, or any person whomsoever, the right to be retained in the service of
AGP, and all Participants and other Employees shall remain subject to discharge
to the same extent as if the AGP SERP had never been adopted.
Sec. 10.03 Severability of Provisions. If any provision of the AGP SERP shall be
held invalid or unenforceable, such validity or unenforceability shall not
affect any other provisions hereof, and the AGP SERP shall be construed and
enforced as if such provision had not been included.
Sec. 10.04 Heirs, Assigns and Personal Representatives. The AGP SERP shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.
Sec. 10.05 Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the AGP
SERP, and shall not be employed in the construction of the AGP SERP.

 

10



--------------------------------------------------------------------------------



 



Sec. 10.06 Gender and Number. Except where otherwise clearly indicated by
context, the masculine and the neuter shall include the feminine and the neuter,
the singular shall include the plural, and vice-versa.
Sec. 10.07 Controlling Law. The AGP SERP shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania to the extent not
preempted by federal law, which shall otherwise control, and exclusive of any
Pennsylvania choice of law provisions.
Sec. 10.08 Payments to Minors, Etc. Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipting therefor
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge AGP, the Board, the Administrative Committee,
the Compensation/Pension Committee and all other parties with respect thereto.
Sec. 10.09 Lost Payees. A benefit (including accrued interest) shall be deemed
forfeited if the Board or the Administrative Committee is unable to locate a
Participant to whom payment is due; provided, however, that such benefit shall
be reinstated if a claim is made by the proper payee for the forfeited benefit.
Sec. 10.10 Reliance on Data and Consents. AGP, the Board, the
Compensation/Pension Committee, the Administrative Committee, all fiduciaries
with respect to the AGP SERP, and all other persons or entities associated with
the operation of the AGP SERP, and the provision of benefits thereunder, may
reasonably rely on the truth, accuracy and completeness of all data provided by
the Participant, including, without limitation, data with respect to age, health
and marital status. Furthermore, AGP, the Board, the Compensation/Pension
Committee, the Administrative Committee and all fiduciaries with respect to the
AGP SERP may reasonably rely on all consents, elections and designations filed
with the AGP SERP or those associated with the operation of the AGP SERP by any
Participant, or the representatives of any such person without duty to inquire
into the genuineness of any such consent, election or designation. None of the
aforementioned persons or entities associated with the operation of the AGP SERP
or the benefits provided under the AGP SERP shall have any duty to inquire into
any such data, and all may rely on such data being current to the date of
reference, it being the duty of the Participants to advise the appropriate
parties of any change in such data.
Sec. 10.11 Taxation. The AGP SERP is intended to comply with the requirements of
section 409A of the Code. Notwithstanding anything in the AGP SERP to the
contrary, allocations to the AGP SERP shall be made consistent with section
409A, and distributions may only be made under the AGP SERP upon an event and in
a manner permitted by section 409A of the Code. All payments under the AGP SERP
shall be subject to applicable tax withholding. Distributions upon termination
of employment shall only be made upon the Participant’s “separation from
service” under section 409A of the Code, and in no event may a Participant
designate the calendar year of a payment.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and as evidence of its adoption of the AGP SERP, AGP has
caused the same to be executed by its duly authorized officer and its corporate
seal to be affixed hereto as of the  _____  day of
                                        .

             
Attest:
      AMERIGAS   PROPANE, INC.
 
           
 
      By:    
 
           
Secretary
          President and Chief Executive Officer
 
           
 
      Date:    
 
           

 

12